Case 2:19-cv-12032-MLCF-JVM Document 20 Filed 01/15/20 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

   MONTRELLE FENNIDY. and STEPHEN                         *         CIVIL ACTION NO: 19-CV-12032
   FENNIDY, SR., on behalf of their minor child           *
   F.F. and TOYONITA PARQUET                              *
   and GREGORY DAVIS on behalf of their                   *         JUDGE MARTIN L. C. FELDMAN
   minor child, T.D.                                      *
                                                          *
                                  Plaintiffs              *
                                                                    MAGISTRATE JUDGE JANIS
                                                                    VAN MEERVELD
                                              *
                    VERSUS                    *
                                              *
   CHRIST THE KING PARISH SCHOOL, DAWN *
   SWEAR CASTILLO, and THE ROMAN              *
   CATHOLIC CHURCH OF THE ARCHDIOCESE *
   OF NEW ORLEANS                             *
                                              *
                           Defendants         *
   ******************************************************************************

                                                 ORDER

           Considering the foregoing Motion to Seal Petition for Authority to Settle Minor’s Claims

   filed by Montrelle Fennidy and Stephen Fennidy, Sr., as the natural parents of the minor child

   F.F.:

           IT IS HEREBY ORDERED that the Motion is hereby, GRANTED and that the

   Petition for Authority to Settle Minor’s Claims filed by Montrelle Fennidy and Stephen Fennidy,

   Sr., as the natural parents of the minor child F.F. be sealed.



                                           15th
           New Orleans, Louisiana, this _____________               January
                                                      day of ______________________, 20.




                                                          ____________________________________
                                                          DISTRICT JUDGE
